PRESIDING JUSTICE RARICK, dissenting: Because I believe defendant was adequately advised that his refusal to take a blood-alcohol test would be admitted into evidence against him at a criminal trial, I must dissent. At the bottom of the standard “Warning to Motorist” was written in by hand an additional paragraph which read: “Evidence can be used for or against you in court.” The text of the rest of the warning itself clarified what such “evidence” was. Taking the warning as a whole then, defendant was indeed advised that a refusal could be used against him. Moreover, due process does not require that an individual be warned, either orally or in writing, of the consequences of his refusal to take a blood-alcohol test as he does not have the constitutional right to refuse such a test. (See In re Summary Suspension of Driver’s License of Rakers (1989), 187 Ill. App. 3d 27, 32, 542 N.E.2d 1311, 1314; see also South Dakota v. Neville (1983), 459 U.S. 553, 565, 74 L. Ed. 2d 748, 760, 103 S. Ct. 916, 923.) For these reasons, I respectfully dissent.